Citation Nr: 0918433	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  03-05 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Graves' disease with 
exophthalmus, strabismus and decreased vision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1977 to 
September 1981.

The case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
November 2004, the Board remanded the case to the RO for 
additional development.  The case was returned to the Board 
for further appellate consideration, and in July 2005, the 
Board denied the Veteran's claim for entitlement to service 
connection for Graves' disease with exophthalmus, strabismus 
and decreased vision.  The Veteran appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a February 2008 Memorandum Decision, the 
Court vacated the Board's July 2005 decision and remanded 
this appeal for further development consistent with the 
Memorandum Decision.  It was remanded in November 2008 for 
additional development and is again before the Board for 
further appellate review. 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In the Memorandum Opinion, it was noted that the Board 
remanded the Veteran's claim in November 2004, in part, to 
provide the Veteran with an examination to evaluate the 
nature, severity and etiology of his Grave's disease, with an 
opinion as to whether it is at least as likely as not that 
the Veteran's Grave's disease became manifest during active 
service or to a compensable degree within a one year period 
of his discharge from active service, and whether it is at 
least as likely as not that the Veteran's Grave's disease is 
related to any post-service event(s) or diseases.  

The Veteran was provided with this examination in February 
2005.  Subsequent to this examination, the Veteran submitted 
private physician statements dated in April and May 2005, 
which indicated that the symptoms the Veteran was treated for 
in service may have been early manifestations of his Grave's 
disease.  

As the Memorandum Opinion reflects, the VA examiner rendered 
her February 2005 opinion without a review of these letters.  
Additionally, the Memorandum Opinion indicates that the VA 
examination report is "concise to a fault" and that the 
examiner did not address the etiology of the Veteran's 
Grave's disease, his in-service treatment or early complaints 
or provide a complete rationale for her opinion.   The Court 
instructed the Board to remand the case in order to provide 
the Veteran with another examination that complies with the 
terms of the November 2004 Board remand. 

As noted above, the Board remanded this case in November 2008 
in order to provide the Veteran with an examination as 
required by the Memorandum Opinion.  As part of the opinion, 
the remand instructed the examiner to reconcile any 
conflicting opinions and records contained in the claims 
file.  The Board notes that this would include the April and 
May 2005 private physician statements referred to in the 
Memorandum opinion along with additional private physician's 
statements dated in August 2005, which were submitted 
subsequently.  

The Veteran was provided with a VA examination in January 
2009; however, the examiner, in providing her opinion as to 
whether the Veteran's Grave's disease manifested during 
service, did not acknowledge or discuss the private 
physician's findings.  As such, the Board finds that this 
case must be remanded again in order for completion of the 
development required by the Board's November 2008 remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the Board notes that, subsequent to issuance of 
the most recent supplemental statement of the case in March 
2009, the Veteran submitted another statement from a private 
physician which reflects his opinion that "it is 
conceivable" that the Veteran's symptoms of Graves disease 
manifested while he was on active duty.  The Veteran, through 
his representative, provided a conditional waiver, indicating 
that he would waive initial AOJ review of this evidence only 
if, upon the Board's consideration, a decision would be made 
in his favor.  However, as the Board has already found that a 
further remand is necessary to complete the required 
development in this case, a discussion of the merits in 
unnecessary and would be premature.  

On remand, the AOJ should return the Veteran's claims folder 
to the VA examiner who conducted the January 2009 examination 
in order for her to provide an opinion as to whether the 
Veteran's Graves disease began to manifest during service 
which includes a discussion of the conflicting opinions in 
the claims file including, but not limited to, the private 
physician's statement dated in April, May and August 2005 and 
the most recent statement dated in January 2009.  The 
examiner should reconcile these statements in her opinion. 
  
Accordingly, the case is REMANDED for the following action:

1. The AOJ should return the Veteran's 
claims file to the examiner who performed 
the January 2009 examination in order for 
her to render an opinion as to whether 
the Veteran's Grave's disease is a result 
of any incident in service or began to 
manifest during service which includes a 
discussion of all conflicting opinions in 
the claims file.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand and the Memorandum 
Opinion must be made available to the 
examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The examiner should offer an opinion as 
to (1) whether it is at least as likely 
as not (50 percent or more probability) 
that the Veteran's Grave's disease became 
manifest during active service or to a 
compensable degree within a one year 
period of his discharge from active 
service, is related to any in-service 
incident or injury, or otherwise related 
to his active service in any way, and (2) 
whether it is at least as likely as not 
(50 percent or more probability) that the 
Veteran's Grave's disease is related to 
any post-service event(s) or diseases.  
The examiner must reconcile any 
conflicting opinions or reports in the 
claims file, to include the private 
physician's statements dated in April, 
May and August 2005 and January 2009.  If 
the etiologies of the diagnosed disorders 
are attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events. 

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

2.  After completion of the above, the 
AOJ should readjudicate the Veteran's 
claim.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
Veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




